Per Cv/ria/m:

The only question is whether a judgment obtained by offer of the defendant, under section 385 of the Code, should be held to be fraudulent as against subsequent judgment creditors, simply on the ground that it was really a judgment obtained by consent of the defendant. It is not claimed that there was any actual fraud.
We think the opinion of the Special Tenn is satisfactory, and we need add nothing to it.
The order is affirmed, with ten dollars costs and printing disbursements.
Present- — ■ Learned, P. J., Bocees and Boakdman, JJ.
Order affirmed, with ten dollars costs and disbursements.